PER CURIAM: *
Defendant-Appellant Pedro Antonio Ayala-Ayala appeals the 24-month term of imprisonment imposed by the district court on revocation of his supervised release. During the pendency of this appeal, Ayala-Ayala completed his revocation sentence and was released from custody. Because the district court did not impose an additional term of supervised release, the instant appeal is moot. See Spencer v. Kemna, 523 U.S. 1, 7, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998); United States v. Heredia-Holguin, 823 F.3d 337, 343 (5th Cir. 2016) (en banc).
Accordingly, Ayala-Ayala’s appeal is DISMISSED as. moot.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.